

114 S273 IS: To amend title 18, United States Code, to prohibit the intentional discrimination of a person or organization by an employee of the Internal Revenue Service. 
U.S. Senate
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 273IN THE SENATE OF THE UNITED STATESJanuary 28, 2015Mr. Cruz (for himself, Mr. Grassley, Mr. Inhofe, Mr. Vitter, and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit the intentional discrimination of a person or
 organization by an employee of the Internal Revenue Service. 1.Intentional discrimination by employee of the Internal Revenue Service(a)In generalChapter 93 of title 18, United States Code, is amended by adding at the end the following:1925.Intentional discrimination by employee of the Internal Revenue Service(a)OffenseIt shall be unlawful for any officer or employee of the Internal Revenue Service to, regardless of whether the officer or employee is acting under color of law, willfully act with the intent to injure, oppress, threaten, intimidate, or single out and subject to undue scrutiny for purposes of harassment any person or organization in any State—(1)based solely or primarily on the political, economic, or social positions held or expressed by the person or organization; or(2)because the person or organization has expressed a particular political, economic, or social position using any words or writing allowed by law.(b)PenaltyAny person who violates subsection (a) shall be fined under this title, imprisoned not more than 10 years, or both.(c)DefinitionIn this section, the term State means a State of the United States, the District of Columbia, and any commonwealth, territory, or possession of the United States..(b)Table of sectionsThe table of sections for chapter 93 of title 18, United States Code, is amended by inserting after the item relating to section 1924 the following:1925. Intentional discrimination by employee of the Internal Revenue Service..